ON SUGGESTION OF ERROR.
In the opinion rendered in this case on a former day of this court, we reversed the case, holding the judgment to be void, because the justice of the peace's term had expired before he entered the judgment upon his docket. We are entirely satisfied with the opinion then written, so far as it deals with the question presented by the appeal; but certain grounds of the demurrer were not noticed in that opinion, and on the suggestion of error we have re-examined the questions, and have decided that the bill does not sufficiently show a defense to the claim upon which the alleged judgment was founded, and that it does not offer to do equity.
As both of these matters were set up in the demurrer, and as the bill, in our judgment, is insufficient in its allegations as to them, under the authority of Welch v. Hannie, 112 Miss. 79, 72 So. 861, Ann. Cas. 1918C, 325, Walker-Durr v.Mitchell, 97 Miss. 231, 52 So. 583, and Griffith's Chancery Practice, p. 465, the suggestion of error must *Page 428 
be sustained, the judgment of the chancery court affirmed, and the cause remanded, with leave to the appellant to amend his bill, so as to remove these grounds of demurrer to the bill.
This opinion does not change the views expressed in the former opinion.
Sustained.